Citation Nr: 0512128	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the request for a waiver of recovery of 
overpayment of nonservice-connected disability pension 
benefits, for the period May 1, 1998 to June 1, 1999, in the 
calculated amount of $ 7,621.00, was timely filed.

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $4,130.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO) 
Committee on Waivers and Compromises, that denied as untimely 
the 
veteran's request for waiver of indebtedness.

The issue of entitlement to waiver of recovery of an 
overpayment of nonservice-connected disability pension 
benefits in the amount of $4,130.00 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran was notified by letter dated November 4, 
2001, that an overpayment of VA pension benefits had been 
created in the amount of $7,621.00, and the notice included 
information advising the veteran of his right to request 
waiver of recovery of the debt within 180 days.

2.  On a VA Form 21-4138, dated March 21, 2003, the veteran 
requested a waiver of recovery of the overpayment amount.

3.  The evidence does not show that the receipt of the 
overpayment notice was delayed by reason of VA or postal 
error or other reason beyond his control.


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of an overpayment 
of nonservice-connected disability pension benefits in the 
amount of $7,621.00 was not timely filed.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of recovery of overpayments of VA benefits may be 
granted if it is determined that recovery would be against 
equity and good conscience and if waiver is not otherwise 
precluded.  38 U.S.C.A. § 5302(a) and (c) (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965(b) (2004).

However, the threshold question in any claim concerning a 
request for such a waiver is whether the waiver request was 
timely filed.  Under the applicable criteria, a request for 
waiver of an indebtedness (other than loan guaranty) shall 
only be considered: (1) if it is made within 2 years 
following the date of a notice of indebtedness issued on or 
before March 31, 1983, by VA to the debtor, or (2) except as 
otherwise provided herein, if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by the VA to the debtor.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b).

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b)(2).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  Id.

Because the notice of overpayment was issued after March 31, 
1983, the veteran had 180 days from the date of that notice 
in which to request a waiver of recovery of the debt.  Here, 
the notice of the indebtedness to the veteran is dated 
November 4, 2001.  The veteran's waiver request is dated 
March 21, 2003.  Clearly, the request for a waiver was 
received more than 180 days after the notification of 
overpayment.

The Board notes that the veteran argues in his notice of 
disagreement (NOD) that he never received the November 4, 
2001 notice letter and that, further, he believed that a 
March 2001 decision granting a waiver took care of all 
overpayments.  With regard to the latter argument, the 
veteran submitted a statement to the RO, dated December 31, 
2001, in which he noted that an overpayment had been waived 
in March 2001 and that he did not understand how he had 
another overpayment.  In response, the RO sent the veteran a 
letter, dated January 12, 2002, in which the overpayment of 
$7, 621.00 was explained.  As for the veteran's allegations 
that he never received a copy of the November 4, 2001 notice 
letter, there is a presumption of administrative regularity, 
that is that a government administrative agency has done what 
it regularly does in the administration of its programs, and 
that presumption must be rebutted by evidence, not by mere 
allegation.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
The veteran has not presented any such evidence.  The claims 
folder does, indeed, contain a copy of the November 4, 2001 
notice letter and there is nothing in the claims folder to 
indicate that the notice was returned as undeliverable or 
that some postal error resulted in non-receipt or delayed 
receipt of the overpayment notice.  
    
Under these circumstances, the Board finds no reasonable 
basis upon which to conclude that the veteran's request for 
waiver of recovery of the overpayment at issue was timely 
received.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  
Accordingly, the Board must deny the appeal.

As a final matter, the Board notes that on November 9, 2000, 
the President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations. However, the United States Court of Appeals for 
Veterans Claims has held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims.  Barger v. Principi, 16 Vet. 
App. 132 (2002). 




ORDER

As a timely request for waiver of recovery of an overpayment 
of nonservice-connected disability pension benefits in the 
amount of $7,621.00 was not submitted, the appeal is denied.


REMAND

The June 2003 decision by the Nashville RO Committee on 
Waivers and Compromises explicitly considered the additional 
overpayment amount of $4,130.00, stating that the March 2003 
waiver request was "timely for the increased debt of 
$4,130.00," but then stated that such request would be 
denied.  Furthermore, the June 11, 2003 RO notice letter to 
the veteran stated "[y]our request for waiver of your debt 
of $11,751 has been considered by our Committee on Waivers 
and Compromises.  We regret to advise you that waiver was 
denied..."  In the veteran's NOD, he stated that he disagreed 
with VA's decision of June 11, 2003.  Although he argued that 
he never received the November 4, 2001 letter, which only 
addressed the $7,621.00 overpayment amount, he then stated 
that he thought the March 2001 decision took care of all of 
his overpayment.  Accordingly, the Board construes this 
statement to include the debt of $4,130.00, and 
concomitantly, construes the NOD to include the denial of the 
waiver of recovery of the $4,130.00 overpayment.        

However, the RO has not issued a statement of the case as to 
the issue of entitlement to waiver of recovery of an 
overpayment of nonservice-connected disability pension 
benefits in the amount of $4,130.00, and no appeal has been 
perfected.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

The RO should issue the appellant and his 
representative a statement of the case 
with regard to the issue of entitlement 
to waiver of recovery of an overpayment 
of nonservice-connected disability 
pension benefits in the amount of 
$4,130.00.  The appellant should be 
informed of the actions necessary to 
perfect an appeal on those issues.  If, 
and only if, an appeal is perfected, the 
case should then be sent to the Board for 
appellate consideration.  NOTE: the 
decision on this claim may not be 
announced in an SSOC.  38 C.F.R. 
§ 19.31(a) (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


